Appeal by the defendants from 2 judgments (1 as to each of them) of the Supreme Court, Kings County (Starkey, J.), both rendered July 22, 1987, convicting them of criminal possession of a weapon in the third degree, upon jury verdicts, and imposing sentences.
*707Ordered that the judgments are affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find it was legally sufficient to establish the defendants’ guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We have examined the defendant Esther Vasquez’s remaining contention and find it to be without merit (see, People v Gonzalez, 68 NY2d 424). Brown, J. P., Sullivan, Harwood and Rosenblatt, JJ., concur.